UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6722



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM CHARLES DOUGAL-MEDINA,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (CR-97-173-BR; CA-99-124-5-BR)


Submitted:   September 29, 2005           Decided:   October 7, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Charles Dougal-Medina, Appellant Pro Se. David J. Cortes,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William      Charles   Dougal-Medina     seeks    to     appeal    the

district court’s order denying his motion under Rule 36 of the

Federal Rules of Criminal Procedure to correct his sentence.

Although we grant leave to proceed informa pauperis, we dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

           In a criminal case, a notice of appeal may be filed

within ten days after the entry of the final order.               Fed. R. App.

P. 4(b)(1).     That appeal period may be extended for a maximum of

thirty days upon a showing of good cause or excusable neglect.

Fed. R. App. P. 4(b)(4).          The appeal period is “mandatory and

jurisdictional.”       Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).    The district court’s order was entered on the docket

on May 13, 2003.       Giving Dougal-Medina the benefit of Fed. R. App.

P. 4(c), the notice of appeal is deemed filed on April 16, 2005.

Because Dougal-Medina failed to file a timely notice of appeal or

to obtain an extension of the appeal period, we dismiss the appeal.

We   dispense   with    oral   argument   because   the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED


                                    - 2 -